83775: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34565: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83775


Short Caption:COTA (MICHAEL) VS. STATECourt:Supreme Court


Related Case(s):77414, 77415, 83521, 83773, 83774, 83841, 83842


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 18-CR-00084Douglas Co. - Ninth Judicial District - 18-CR-00116Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Luis Cota
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/28/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/15/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/15/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (18-CR-00084) (SC)21-32653




11/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (18-CR-00116)  (DOCKETED AS  SEPERATE APPEAL NO. 83842 PER 11/29/21 ORDER) (SC)21-32891




11/29/2021BriefFiled Proper Person Brief. Appeal Brief. (SC)21-33954




11/29/2021Order/ProceduralFiled Order. The clerk of this court erroneously docketed the notice of appeal as a second notice of appeal in the instant case. Accordingly, the clerk of this court shall remove the notice of appeal erroneously docketed in this case on November 16, 2021, from the docket of this case, and docket it as a separate appeal. (SC)21-33964




12/03/2021Order/DispositionalFiled Order Dismissing Appeals. "ORDERS these appeals DISMISSED." SNP21 - RP/LS/AS Nos. 83775/83842 (SC)21-34565





Combined Case View